UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 65-1295427 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite 4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 584-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partnership Interests New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes R No £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R. The aggregate market value of the common units representing limited partner interests held by non-affiliates of the registrant was approximately $2,703.8 million on June 29, 2012, based on $35.65 per unit, the closing price of the common units as reported on the New York Stock Exchange (NYSE) on such date. As of February 15, 2013, there were 101,788,617 common units and 2,077,319 general partner units outstanding. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS PART I Item 1. Business. 4 Item 1A. Risk Factors. 32 Item 1B. Unresolved Staff Comments. 55 Item 2. Properties. 55 Item 3. Legal Proceedings. 55 Item 4. Mine Safety Disclosures. 55 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 56 Item 6. Selected Financial Data. 59 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 60 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 88 Item 8. Financial Statements and Supplementary Data. 91 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 91 Item 9A. Controls and Procedures. 91 Item 9B. Other Information. 91 PART III Item 10. Directors, Executive Officers and Corporate Governance. 92 Item 11. Executive Compensation. 98 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Item 13. Certain Relationships and Related Transactions, and Director Independence. Item 14. Principal Accounting Fees and Services. PART IV Item 15. Exhibits, Financial Statement Schedules. 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Targa Resources Partners LP’s (together with its subsidiaries, “we,” “us,” “our,” or “the Partnership”) reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements.” You can typically identify forward-looking by the use of forward-looking statements, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. Known risks and uncertainties include, but are not limited to, the risks set forth in “Part I, Item 1A. Risk Factors.” of this Annual Report on Form 10-K (“Annual Report”) as well as the following risks and uncertainties: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative instruments to hedge commodity risks; · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids (“NGL”) and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of oil and natural gas drilling around our assets, our success in connecting natural gas supplies to our gathering and processing systems and oil and NGL supplies to our logistics and marketing facilities and our success in connecting our facilities to transportation and markets; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in “Part I, Item 1A. Risk Factors.” in this Annual Report and our reports and registration statements filed from time to time with the United States Securities and Exchange Commission (“SEC”). Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Annual Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Part I, Item 1A. Risk Factors.” in this Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 2 Table of Contents As generally used in the energy industry and in this Annual Report, the identified terms have the following meanings: Bbl Barrels (equal to 42 U.S. gallons) Btu British thermal units, a measure of heating value BBtu Billion British thermal units /d Per day /hr Per hour gal U.S. gallons GPM Liquid volume equivalent expressed as gallons per 1000 cu. ft. of natural gas LPG Liquefied petroleum gas MBbl Thousand barrels MMBbl Million barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange GAAP Accounting principles generally accepted in the United States of America NYSE New York Stock Exchange Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-PB Inside FERC Gas Market Report, Permian Basin IF-WAHA Inside FERC Gas Market Report, West Texas WAHA NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 3 Table of Contents PART I Item 1. Business. Overview Targa Resources Partners LP (NYSE:NGLS) is a publicly traded Delaware limited partnership formed in October 2006 by our parent, Targa Resources Corp. (“Targa” or “TRC” or the “Company”), to own, operate, acquire and develop a diversified portfolio of complementary midstream energy assets. We are a leading provider of midstream natural gas, NGL, terminaling and crude oil gathering services in the United States. We are engaged in the business of: · gathering, compressing, treating, processing and selling natural gas; · storing, fractionating, treating, transporting and selling NGLs and NGL products; · gathering, storage and terminaling crude oil, and · storing, terminaling and selling refined petroleum products. We operate in two primary divisions: (i) Gathering and Processing, consisting of two reportable segments—(a) Field Gathering and Processing and (b) Coastal Gathering and Processing; and (ii) Logistics and Marketing, consisting of two reportable segments—(a) Logistics Assets and (b) Marketing and Distribution. Acquisitions from Targa From 2007 through 2010, we acquired our operating businesses in a series of acquisitions from Targa with an aggregate purchase price of approximately $3.1 billion. The businesses include: · In February 2007, we acquired certain natural gas gathering, processing and treating assets in the Fort Worth Basin / Bend Arch in North Texas and their operations, collectively referred to as the “North Texas System;” · In October 2007, we acquired certain natural gas gathering, processing and treating assets in West Texas and their operations collectively referred to as “SAOU;” · In October 2007, we acquired certain natural gas gathering, processing and treating assets in Southwest Louisiana and their operations collectively referred to as “LOU;” · In September 2009, we acquired Targa’s NGL business consisting of fractionation facilities, storage and terminaling facilities, low sulfur natural gasoline treating facilities, pipeline transportation and distribution assets, propane storage, truck terminals and NGL transport assets and their operations collectively referred to as the Logistics and Marketing division or the “Downstream Business;” · In April 2010, we acquired certain natural gas gathering and processing assets which serve production from the Louisiana Gulf Coast and their operations collectively referred to as the “Coastal Straddles;” · In April 2010, we acquired certain natural gas gathering and processing systems, processing plants and related assets in West Texas and their operations collectively referred to as “Sand Hills;” · In August 2010, we acquired Targa’s 63% ownership interest in Versado Gas Processors, L.L.C. which conducts a natural gas gathering and processing business in New Mexico, collectively referred to as “Versado;” and · In September 2010, we acquired Targa’s 77% ownership interest in Venice Energy Services Company, L.L.C., a joint venture that owns and operates a natural gas gathering and processing business in Louisiana consisting of a coastal straddle plant and their operations and a wholly-owned subsidiary that owns and operates an offshore gathering system and related assets (collectively, “VESCO”) that serve production from the Gulf of Mexico shelf and deepwater. 4 Table of Contents For a detailed description of these assets, please see “Our Business Operations” Acquisitions from Third Parties While our growth through 2010 was primarily driven by the implementation of a dropdown strategy, we also have had a record of successful third-party acquisitions. During 2011 and 2012, we closed the following acquisitions: Badlands On December 31, 2012, we acquired Saddle Butte Pipeline LLC’s crude oil gathering pipeline and terminal system and natural gas gathering and processing operations, collectively referred to as “Badlands” for cash consideration of $975.8 million subject to customary purchase price adjustments and a contingent payment of $50 million that is conditioned upon aggregate crude oil gathering volumes exceeding certain thresholds by mid-2014. The business is located in the Williston Basin in the McKenzie, Dunn and Mountrail counties of North Dakota and includes approximately 155 miles of crude oil gathering pipelines. The acquired business has combined crude oil operational storage capacity of 70,000 barrels with a combined estimated throughput of 32,000 barrels per day. It also includes approximately 95 miles of natural gas gathering pipelines and a 20 MMcf/d natural gas processing plant with an expansion underway to increase capacity to 40 MMcf/d. As of December 31, 2012, the system had approximately 260,000 acres dedicated for crude oil gathering and over 100,000 acres dedicated for natural gas gathering. We are actively pursuing gathering opportunities such that we expect additional acreage dedications from producers active in the Bakken Shale as we expand our operations.As this acquisition closed on December 31, 2012, it had no impact on our results of operations for 2012, other than transaction costs related to the acquisition. See Note 4 in our “Consolidated Financial Statements” for pro forma financial information related to our Badlands acquisition. Other Acquisitions · In March 2011, we acquired a refined petroleum products and crude oil storage and terminaling facility in Channelview, Texas on Carpenter's Bayou along the Houston Ship Channel (the "Channelview Terminal") for $29million. The Channelview Terminal, with storage capacity of 544,000 barrels, can handle multiple grades of blend stocks, petroleum products and crude oil and has potential for expansion, as well as integration with our other logistics operations. · In September 2011, we acquired refined petroleum products and crude oil storage and terminaling facilities in two separate transactions. The facility on the Hylebos Waterway in the Port of Tacoma, Washington (the “Sound Terminal”) has 758,000 barrels of capacity and handles refined petroleum products, crude oil, LPGs and biofuels, including ethanol and biodiesel. The facility on the Patapsco River in Baltimore, Maryland (the “Baltimore Terminal”) has approximately 505,000 barrels of storage capacity. Both terminals contain blending and heating capabilities, and have tanker truck and barge loading and unloading infrastructure. Total cash consideration including working capital for both facilities was $135.0 million. · In July 2012, we acquired the Big Lake gas processing plant in Lake Charles, Louisiana, with a gross processing capacity of 200 MMcf/d. · In December 2012, we acquired additional property on the Houston Ship Channel (“Targa Patriot Marine Terminal” or “Patriot Terminal”). Our investment including the acquisition of the property and initial dock upgrades will be approximately $25 million. While not currently operational, the acquisition of the Patriot Terminal provides expansion potential for both our Petroleum Logistics business and propane/butane export capabilities. We have funded all acquisitions from Targa and third parties using earnings from operations, proceeds of equity offerings, borrowings under our credit facilities and note issuances. We expect that acquisitions of third-party businesses and assets will continue to be a significant component of our growth strategy. 5 Table of Contents Organic Growth Projects In addition to acquiring businesses and assets from Targa and third parties, we have successfully completed both large and small organic growth projects associated with our existing assets and expect to continue to do so in the future. These projects have involved growth capital expenditures of approximately $1 billion since 2007 and include the following projects completed in 2012: · Benzene treating project. A new treater was constructed which operates in conjunction with our existing low sulfur natural gasoline (“LSNG”) facility at Mont Belvieu and is designed to reduce benzene content of natural gasoline to meet new, more stringent environmental standards. The gross cost was approximately $40 million and was completed in the first quarter of 2012. · Gulf Coast Fractionators expansion. In the second quarter of 2012, Gulf Coast Fractionators (“GCF”), a partnership with Phillips 66 and Devon Energy Corporation, in which we own a 38.8% interest, completed an expansion to increase the capacity of its NGL fractionation facility in Mont Belvieu. The gross cost was approximately $92 million (our net cost was approximately $35 million) for an estimated ultimate capacity of approximately 145MBbl/d. We have the following major organic growth projects either underway or announced, which we estimate will require approximately $1.3 billion in future growth capital expenditures through 2014: · Cedar Bayou Fractionators expansion. We are currently constructing approximately 100 MBbl/d of additional fractionation capacity (“Train 4”) at our 88% owned Cedar Bayou Fractionator (“CBF”) in Mont Belvieu for an estimated gross cost of $385 million. The expected start-up of the Train 4 facilities is in the second quarter of 2013. · North Texas Longhorn plant. We have commenced spending associated with a new 200 MMcf/d cryogenic processing plant for our North Texas System, with an expected completion in third quarter 2013, subject to regulatory approvals, and an estimated capital investment of approximately $150 million for the plant and associated projects. · International export projects. Construction is underway to expand our propane and butane international export capacity. We expect to invest a total of approximately $480 million in connection with the expanded project to improve and expand our Mont Belvieu complex and existing import/export marine terminals at Galena Park. The anticipated completion date for the initial portion of the project is in the third quarter of 2013, and we expect to complete the expanded portion of the project in the third quarter of 2014. As mentioned previously, in December 2012, we acquired the Targa Patriot Marine Terminal near our existing marine terminal in Galena Park. Our initial investment, including acquisition of the property and dock upgrades, will be approximately $25 million. Plans are being developed to utilize the facility for petroleum products and/or propane/butane exports. · Petroleum logistics terminal expansions. We have started projects to expand the capacity and capability of the three refined products terminals that we acquired in 2011. We expect to invest approximately $105 million on these projects. · SAOU High Plains plant. We have commenced spending associated with a new 200 MMcf/d cryogenic processing plant and related gathering and compression facilities for SAOU to meet increasing production and continued producer activity on the eastern side of the Permian Basin, with an anticipated completion date in mid-2014. We expect to invest an estimated $225 million for the plant and associated projects. · Badlands expansion. We have announced preliminary plans to invest over $250 million during 2013 to support additional infrastructure necessary to meet producer activity at our Badlands gathering systems and facilities in North Dakota. 6 Table of Contents Growth Drivers We believe our near-term growth will be driven by significant organic growth investments as well as strong supply and demand fundamentals for our existing businesses. We believe our assets are not easily duplicated and are located in active producing areas and near key NGL markets and logistics centers. Over the longer term, we expect our growth will continue to be driven by shale plays and by the deployment of shale exploration and production technologies in both liquids-rich natural gas and crude oil resource plays. Strong supply and demand fundamentals for our existing businesses We believe that the current levels of oil, condensate and NGL prices and the forecast prices for these energy commodities have caused producers in and around our natural gas gathering and processing areas of operation to focus their drilling programs on regions rich in these forms of hydrocarbons. Liquids rich gas is prevalent from oil wells in the Wolfberry Trend, Cline and Canyon Sands plays, which are accessible by the SAOU processing business in the Permian Basin, from the oil wells in the Wolfberry and Bone Springs plays, which are accessible by the Sand Hills system, and from “oilier” portions of the Barnett Shale natural gas play, especially portions of Montague, Cooke, Clay and Wise counties, which are accessible by the North Texas System and from oil wells in the Bakken and Three Forks plays which are accessible by our Badlands business in North Dakota Producer activity and resulting NGL supplies from areas rich in oil, condensate and NGLs are currently generating high demand for our fractionation services at the Mont Belvieu market hub. As a result, fractionation volumes have recently increased to near existing capacity. Even as additional fractionation capacity comes on-line beginning in 2013, there has been limited incremental supply of fractionation services in the area. These strong supply and demand fundamentals have resulted in long-term, “take-or-pay” contracts for existing capacity and support the construction of new fractionation capacity, such as our CBF and GCF expansion projects. We are continuing to see rates for fractionation services increase. The higher volumes of fractionated NGLs should also result in increased demand for other related fee-based services provided by our Downstream Business. As domestic producers have focused their drilling in liquids-rich areas, new gas processing facilities are being built to accommodate liquids rich gas which results in an increasing supply of NGLs. As drilling in these areas continues, NGLs requiring transportation and fractionation to market hubs is expected to continue. The domestic demand for NGL components such as propane and butane have remained relatively flat compared to growing demand in other parts of the world while certain key global production areas are realizing less LPG production. The excess supply and globally lower relative production cost in the U.S. has caused prices for these products to be favorably priced compared to other world markets, creating export opportunities to higher price markets. Our integrated Mont Belvieu and Galena Park Terminal assets allow us to provide the raw product, fractionation, storage, interconnected terminalling, refrigeration, pumping and ship loading capabilities to support exports. We are currently loading small and medium sized export vessels and have expansions underway to be able to support larger vessels in addition to our current activity. Active drilling and production activity from liquids-rich natural gas shale plays and similar crude oil resource plays We are actively pursuing natural gas gathering and processing and NGL fractionation opportunities associated with liquids-rich natural gas from shale and other resource plays, such as portions of the Barnett Shale and the Eagle Ford Shale, and with even richer casinghead gas opportunities from active crude oil resource plays, such as the Wolfberry (and other named variants of Wolfcamp, Spraberry, Dean and other geologic cross-section combinations) and the Bone Springs, Avalon and Bakken Shale plays. We believe that our leadership position in the Downstream Business, which includes our fractionation services, provides us with a competitive advantage relative to other gathering and processing companies without these capabilities. Bakken Shale / Three Forks opportunities The Bakken Shale and Three Forks areas of the Williston Basin are projected to be among the fastest growing crude oil basins in the world. As producers have increased their knowledge of the basin, they have increased drilling efficiencies and unlocked more value from their acreage. Much of the current oil production is transported by truck from the wells to terminals to be loaded onto rail cars or injected into pipelines. The transportation costs from trucking are higher than from gathering pipelines, giving the producers an economic incentive to pay for gathering services. Similarly, much of the current gas production is being flared, giving producers an incentive to pay for gathering and processing services. Our recently acquired assets in the heart of the Bakken play should allow us to participate in the infrastructure build out in return for fee-based revenue to gather crude oil or gather and process gas, from the wellhead to various takeaway options. There is a significant amount of uncommitted acreage in proximity to our system which should provide further opportunities to enhance medium and long-term growth. 7 Table of Contents Potential third party acquisitions While our growth through 2010 was primarily driven by the implementation of a focused drop down strategy, our management team also has a record of successful third party acquisitions. Since our formation, our strategy has included approximately $5.3 billion in acquisitions and growth capital expenditures, of which $1.2 billion was from third-parties. We expect that third-party acquisitions will continue to be a significant focus of our growth strategy. Competitive Strengths and Strategies We believe that we are well positioned to execute our business strategies due to the following competitive strengths: Strategically located gathering and processing asset base Our gathering and processing businesses are predominantly located in active and growth oriented oil and gas producing basins. Activity in the shale resource plays underlying our gathering assets is driven by oil, condensate and NGL production and currently favorable prices for those energy commodities. Increased drilling and production activities in these areas would likely increase the volumes of natural gas and crude oil available to our gathering and processing systems and, from oil wells in the Bakken and Three Forks plays which are accessible by our Badlands business in North Dakota. Leading fractionation position We are one of the largest fractionators of NGLs in the Gulf Coast. Our primary fractionation assets are located in Mont Belvieu, Texas and Lake Charles, Louisiana, which are key market centers for NGLs and are located at the intersection of NGL infrastructure including a stream of mixed NGL (“Mixed NGLs” or “Y-grade”) supply pipelines, storage, takeaway pipelines and other transportation infrastructure. Our assets are also located near and connected to key consumers of NGL products including the petrochemical and industrial markets. The location and interconnectivity of the assets are not easily replicated, and we have sufficient additional capability to expand their capacity. Our management has extensive experience in operating these assets and in permitting and building new midstream assets. Comprehensive package of midstream services We provide a comprehensive package of services to natural gas and crude oil producers, including: natural gas gathering, compression, treating, processing and selling; storing, fractionating, treating, and selling NGLs, NGL products, refined petroleum products and crude; and transporting natural gas, NGLs and NGL products. These services are essential to gather crude and to process and treat wellhead gas to meet pipeline standards and to extract NGLs for sale into petrochemical, industrial and commercial markets. We believe our ability to provide these integrated services provides an advantage in competing for new supplies of natural gas because we can provide substantially all of the services producers, marketers and others require for moving natural gas and NGLs from wellhead to market on a cost-effective basis. Additionally, due to the high cost of replicating assets in key strategic positions, the difficulty of permitting and constructing new midstream assets and the difficulty of developing the expertise necessary to operate them, the barriers to enter the midstream sector on a scale similar to ours are reasonably high. High quality and efficient assets Our gathering and processing systems and logistics assets consist of high-quality, well-maintained facilities, resulting in low-cost, efficient operations. Advanced technologies have been implemented for processing plants (primarily cryogenic units utilizing centralized control systems), measurements (essentially all electronic and electronically linked to a central data base) and operations and maintenance to manage work orders and implement preventative maintenance schedules (computerized maintenance management systems). These applications have allowed proactive management of our operations resulting in lower costs and minimal downtime. We have established a reputation in the midstream industry as a reliable and cost-effective supplier of services to our customers and have a track record of safe and efficient operation of our facilities. We intend to continue to pursue new contracts, cost efficiencies and operating improvements of our assets. Such improvements in the past have included new production and acreage commitments, reducing fuel gas and flare volumes and improving facility capacity and NGL recoveries. We will also continue to optimize existing plant assets to improve and maximize capacity and throughput. 8 Table of Contents In addition to routine annual maintenance expenses, our maintenance capital expenditures have averaged $69.4 million per year over the last three years. We believe that our assets are well-maintained and anticipate that a similar level of maintenance capital expenditures will be sufficient for us to continue to operate these assets in a prudent and cost-effective manner. Large, diverse business mix with favorable contracts and increasing fee-based business We maintain gathering and processing positions in strategic oil and gas producing areas across multiple oil and gas basins and provide services under attractive contract terms to a diverse mix of customers across our areas of operations. Consequently, we are not dependent on any one oil and gas basin or customer. The gathering and processing contract portfolio has attractive rate and term characteristics. Our NGL Logistics and Marketing assets are typically located near key market hubs and near important NGL customers. They also serve must-run portions of the natural gas value chain, are primarily fee-based and have a diverse mix of customers. The logistics contract portfolio, largely fee-based, has attractive rate and term characteristics. Given the higher rates for logistics assets contracts that are being renewed, the new projects underway, the long-term nature of many of the renewed and new contracts and continuing strong supply and demand fundamentals for this business, we expect an increasing percentage of our cash flows to be fee-based. The expected growth of the fee-based Badlands business in North Dakota would also contribute to increasing fee-based cash flow. Financial flexibility We have historically maintained a conservative leverage ratio and, ample liquidity and have funded our growth investments with a mix of equity and debt over time. We also reduce the impact of commodity price volatility by hedging the commodity price risk associated with a portion of our expected natural gas, NGL and condensate equity volumes. Maintaining a disciplined approach regarding our leverage ratio and liquidity and mitigating commodity price volatility allow us to be flexible in our long term growth strategy and enable us to pursue strategic acquisitions and large growth projects. Experienced and long-term focused management team The executive management team which formed Targa Resources Inc. in 2004 and continues to manage Targa today possesses breadth and depth of combined experience working in the midstream natural gas and energy business. Other officers and key operational, commercial and financial employees provide significant experience in the industry and with our assets and businesses. Attractive cash flow characteristics We believe our strategy, combined with our high-quality asset portfolio and strong industry fundamentals, allows us to generate attractive cash flows. Geographic, business and customer diversity enhances our cash flow profile. Our Gathering and Processing division has a favorable contract mix that is primarily percent-of-proceeds, but also has increasing fee-based revenues from natural gas treating fees and crude oil gathering in our recently acquired Bakken Shale midstream assets in our Field Gathering and Processing segment, and hybrid or percent-of-liquids contracts in our Coastal Gathering and Processing segment. Our favorable contract mix, along with our long-term commodity hedging program, serves to mitigate the impact of commodity price movements on cash flow. Furthermore, in the Coastal Gathering and Processing Segment, we can access additional processable gas supplies under keep-whole contracts, which benefit from an environment of low gas prices relative to NGLs and crude oil. We have hedged the commodity price risk associated with a portion of our expected natural gas equity volumes through 2015 and NGL and condensate equity volumes through 2014 by entering into financially settled derivative transactions including swaps and purchased puts (or floors). The primary purpose of our commodity risk management activities is to hedge our exposure to price risk and to mitigate the impact of fluctuations in commodity prices on cash flow. We have intentionally tailored our hedges to approximate specific NGL products and to approximate our actual NGL and residue natural gas delivery points. We intend to continue to manage our exposure to commodity prices by entering into similar hedge transactions as market conditions permit. We also monitor and manage our inventory levels with a view to mitigating losses related to downward price exposure. 9 Table of Contents Asset base well-positioned for organic growth We believe our asset platform and strategic locations allow us to maintain and potentially grow our volumes and related cash flows as our supply areas continue to benefit from exploration and development. At current and recent historical prices, technology advances have resulted in increased domestic oil and liquids rich gas drilling and production activity. The location of our assets provides us with access to stable natural gas and crude oil supplies and proximity to end-use markets and liquid market hubs while positioning us to capitalize on drilling and production activity in those areas. Our existing infrastructure has the capacity to handle some incremental increases in volumes without significant investments as well as opportunities to leverage existing assets with meaningful expansions. We believe that as domestic supply and demand for natural gas, crude oil and NGLs, and services for each, grows over the long term, our infrastructure will increase in value as such infrastructure takes on increasing importance in meeting that growing supply and demand. While we have set forth our strategies and competitive strengths above, our business involves numerous risks and uncertainties which may prevent us from executing our strategies or impact the amount of distributions to unitholders. These risks include the adverse impact of changes in natural gas, NGL and condensate/crude oil prices or in the supply of or demand for these commodities, and our inability to access sufficient additional production to replace natural declines in production. For a more complete description of the risks associated with an investment in us, see “Item 1A. Risk Factors.” Targa has used us as a growth vehicle to pursue the acquisition and expansion of midstream natural gas, NGL and other complementary energy businesses and assets as evidenced by our acquisitions of businesses from Targa. However, Targa is not prohibited from competing with us and may evaluate acquisitions and dispositions that do not involve us. In addition, through our relationship with Targa, we have access to a significant pool of management talent, strong commercial relationships throughout the energy industry and access to Targa’s broad operational, commercial, technical, risk management and administrative infrastructure. As of February 15, 2013, Targa and its Section 16 officers and directors have a significant interest in us through their ownership of a 13.1% limited partner interest and Targa’s 2% general partner interest. In addition, Targa owns incentive distribution rights that entitle Targa to receive an increasing percentage of quarterly distributions of available cash from our operating surplus after the minimum quarterly distribution and the target distribution levels have been achieved. We are a party to an Omnibus Agreement with Targa that governs our relationship regarding certain reimbursement and indemnification matters. The Partnership agreement will govern these matters after the Omnibus Agreement expires on April 30, 2013. See “Item 13. Certain Relationships and Related Transactions, and Director Independence—Omnibus Agreement.” We do not have any employees to carry out our operations. Targa employs 1,192 people. See “Employees.” Following the conveyance of assets to us by Targa in September 2010, substantially all of Targa’s general and administrative costs have been, and will continue to be, allocated to us, other than Targa’s direct costs of being a separate reporting company. Our Challenges We face a number of challenges in implementing our business strategy. For example: · If we do not successfully integrate assets from acquisitions, including those from the Badlands acquisition, our results of operations and financial condition could be adversely affected · We have a substantial amount of indebtedness which may adversely affect our financial position. · Our cash flow is affected by supply and demand for oil, natural gas and NGL products and by natural gas, NGL and condensate prices, and decreases in these prices could adversely affect our results of operations and financial condition. 10 Table of Contents · Our long-term success depends on our ability to obtain new sources of supplies of natural gas, crude oil and NGLs, which depends on certain factors beyond our control. Any decrease in supplies of natural gas, crude oil or NGLs could adversely affect our business and operating results. · If we do not make acquisitions or investments in new assets on economically acceptable terms or efficiently and effectively integrate new assets, our results of operations and financial condition could be adversely affected. · We are subject to regulatory, environmental, political, legal and economic risks, which could adversely affect our results of operations and financial condition. · Our growth strategy requires access to new capital. Tightened capital markets or increased competition for investment opportunities could impair our ability to grow. · Our hedging activities may not be effective in reducing the variability of our cash flows and may, in certain circumstances, increase the variability of our cash flows. · Our industry is highly competitive, and increased competitive pressure could adversely affect our business and operating results. For a further discussion of these and other challenges we face, please read “Item 1A. Risk Factors.” Our Business Operations Our operations are reported in two divisions: (i) Gathering and Processing, consisting of two segments—(a) Field Gathering and Processing and (b) Coastal Gathering and Processing; and (ii) Logistics and Marketing, consisting of two segments—(a) Logistics Assets and (b) Marketing and Distribution. Gathering and Processing Division Our Gathering and Processing Division consists of gathering, compressing, dehydrating, treating, conditioning, processing, and marketing natural gas and gathering crude oil. The gathering of natural gas consists of aggregating natural gas produced from various wells through small diameter gathering lines to processing plants. Natural gas has a widely varying composition depending on the field, the formation and the reservoir from which it is produced. The processing of natural gas consists of the extraction of imbedded NGLs and the removal of water vapor and other contaminants to form (i) a stream of marketable natural gas, commonly referred to as residue gas, and (ii) a stream of Mixed NGLs. Once processed, the residue gas is transported to markets through pipelines that are either owned by the gatherers or processors or third parties. End users of residue gas include large commercial and industrial customers, as well as natural gas and electric utilities serving individual consumers. We sell our residue gas either directly to such end users or to marketers into intrastate or interstate pipelines, which are typically located in close proximity or with ready access to our facilities. The gathering of crude oil consists of our Badlands crude oil gathering pipeline and two terminals with both rail and truck access to processors. We continually seek new supplies of natural gas and crude oil, both to offset the natural decline in production from connected wells and to increase throughput volumes. We obtain additional crude oil and natural gas supply in our operating areas by contracting for production from new wells or by capturing existing production currently gathered by others. Competition for new crude oil and natural gas supplies is based primarily on location of assets, commercial terms, service levels and access to markets. The commercial terms of crude oil gathering and natural gas gathering and processing arrangements are driven, in part, by capital costs, which are impacted by the proximity of systems to the supply source and by operating costs, which are impacted by operational efficiencies, facility design and economies of scale. We believe our extensive asset base and scope of operations in the regions in which we operate provide us with significant opportunities to add both new and existing natural gas and crude oil production to our systems. We believe our size and scope gives us a strong competitive position by placing us in close proximity to a large number of existing and new producing wells in our areas of operations, allowing us to generate economies of scale and to provide our customers with access to our existing facilities and to multiple end-use markets and market hubs. Additionally, we believe our ability to serve our customers’ needs across the natural gas and NGL value chain further augments our ability to attract new customers. 11 Table of Contents Field Gathering and Processing Segment Through 2012, the Field Gathering and Processing segment gathered and processed natural gas from the Permian Basin in West Texas and Southeast New Mexico and the Fort Worth Basin, including the Barnett Shale, in North Texas. The natural gas processed in this segment is supplied through our gathering systems which, in aggregate, consist of approximately 10,588 miles of natural gas pipelines and include nine owned and operated processing plants. During 2012, we processed an average of approximately 681.8 MMcf/d of natural gas and produced an average of approximately 82.6 MBbl/d of NGLs. Beginning in 2013, this segment will also include the operations of our Badlands business, which we acquired on December 31, 2012.These assets consist of a crude oil gathering system and two terminals with crude oil operational storage capacity of 70,000 barrels and natural gas gathering and processing operations with a 20 MMcf/d natural gas processing plant, which an expansion underway will increase to 40 MMcf/d. We believe we are well positioned as a gatherer and processor in the Permian, Fort Worth and Williston Basins. We have a broad geographic scope, covering portions of 47 counties and approximately 18,500 square miles across these basins. We believe proximity to production and development provides us with a competitive advantage in capturing new supplies of natural gas because of our competitive costs to connect new wells and to process additional natural gas in our existing processing plants. Additionally, because we operate all of our plants in these regions, we are often able to redirect natural gas among two or more of our processing plants, allowing us to optimize processing efficiency and further improve the profitability of our operations. The Field Gathering and Processing segment’s operations consist of Sand Hills, Versado, SAOU, the North Texas System and the Badlands, each as described below. Sand Hills The Sand Hills operations consist of the Sand Hills gathering and processing system and the West Seminole and Puckett gathering systems in West Texas. These systems consist of approximately 1,460 miles of natural gas gathering pipelines. These gathering systems are low-pressure gathering systems with significant compression assets. The Sand Hills refrigerated cryogenic processing plant has a gross processing capacity of 180 MMcf/d and residue gas connections to pipelines owned by affiliates of Enterprise Products Partners LP, ONEOK, Inc. and El Paso Corporation. Versado Versado consists of the Saunders, Eunice and Monument gas processing plants and related gathering systems in Southeastern New Mexico. Versado consists of approximately 3,250 miles of natural gas gathering pipelines. The Saunders, Eunice and Monument refrigerated cryogenic processing plants have aggregate processing capacity of 280 MMcf/d (176.4 MMcf/d, net to our ownership interest). These plants have residue gas connections to pipelines owned by affiliates of El Paso Corporation, MidAmerican Energy Company and Kinder Morgan Energy Partners, L.P. Our ownership in Versado is held through Versado Gas Processors, L.L.C., a joint venture that is 63% owned by us and 37% owned by Chevron U.S.A. Inc. SAOU Covering portions of ten counties and approximately 4,000 square miles in West Texas, SAOU includes approximately 1,537 miles of pipelines in the Permian Basin that gather natural gas to the Mertzon, Sterling and Conger processing plants. SAOU is connected to thousands of producing wells and over 840 central delivery points. SAOU has approximately 1,141 miles of low pressure gathering pipelines and approximately 538 miles of high-pressure gathering pipelines to deliver the natural gas to our processing plants. SAOU has 31 compressor stations to inject low pressure gas into the high-pressure pipelines. SAOU’s processing facilities include three currently operating refrigerated cryogenic processing plants—the Mertzon, Sterling and Conger plants—which have an aggregate processing capacity of approximately 139 MMcf/d, with an additional 30 MMcf/d being commissioned in the first quarter of 2013. These plants have residue gas connections to pipelines owned by affiliates of ONEOK Inc., El Paso Corporation, Enterprise Partners L.P., Atmos Energy Corporation, Kinder Morgan Energy Partners L.P. and Northern Natural Gas Company. 12 Table of Contents We are incurring costs associated with a new 200 MMcf/d cryogenic processing plant and related gathering and compression facilities for SAOU to meet increasing production and continued producer activity on the eastern side of the Permian Basin, with an anticipated completion date in mid-2014. North Texas System The North Texas System includes two interconnected gathering systems with approximately 4,340 miles of pipelines, covering portions of 15 counties and approximately 5,700 square miles, gathering wellhead natural gas for the Chico and Shackelford natural gas processing facilities. These plants have residue gas connections to pipelines owned by affiliates of Enterprise Products Partners LP, Atmos Energy Corporation, Energy Transfer Fuel LP and Natural Gas Pipeline Company of America LLC. The Chico gathering system consists of approximately 2,300 miles of primarily low-pressure gathering pipelines. Wellhead natural gas is either gathered for the Chico plant located in Wise County, Texas, and then compressed for processing, or it is compressed in the field at numerous compressor stations and then moved via one of several high-pressure gathering pipelines to the Chico plant. The plant has an aggregated processing capacity of 265 MMcf/d and an integrated fractionation capacity of 15 MBbl/d. The Shackelford gathering system consists of approximately 2,100 miles of intermediate-pressure gathering pipelines. The pipelines gather wellhead natural gas largely for the Shackelford plant in Albany, Texas. Natural gas gathered from the northern and eastern portions of the Shackelford Gathering System is typically compressed in the field at numerous compressor stations and then transported to the Chico plant for processing. The Shackelford plant has an aggregate processing capacity of 13 MMcf/d. We are incurring costs associated with a new 200 MMcf/d cryogenic processing plant for the North Texas system, with expected completion in mid-2013, subject to regulatory approvals, to meet increasing production and producer activity in North Texas. Badlands The Badlands assets are located in the Williston Basin of the Bakken Shale Play in the McKenzie, Dunn and Mountrail counties of North Dakota and include approximately 155 miles of crude oil gathering pipelines. The business has combined crude oil operational storage capacity of 70,000 barrels. It also includes approximately 95 miles of natural gas gathering pipelines and a 20 MMcf/d natural gas processing plant with an expansion underway to increase its capacity to 40 MMcf/d. As this acquisition closed on December 31, 2012, it had no impact on our operations for the year then ended. The system spans approximately 260,000 acres dedicated for crude oil gathering and over 100,000 acres dedicated for natural gas gathering. 13 Table of Contents The following table lists the Field Gathering and Processing segment’s processing plants and related volumes for the year ended December 31, 2012: Facility % Owned Location Gross Processing Capacity (MMcf/d) Gross Plant Natural Gas Inlet Throughput Volume (MMcf/d) Gross NGL Production (MBbl/d) Process Type Operated or Non- Operated Sand Hills Sand Hills Crane, TX Cryogenic Operated Pucket/West Seminole(1) Versado System Saunders (2) 63 Lea, NM Cryogenic Operated Eunice (2) 63 Lea, NM Cryogenic Operated Monument (2) 63 Lea, NM Cryogenic Operated Area Total SAOU Mertzon Irion, TX Cryogenic Operated Sterling (3) Sterling, TX Cryogenic Operated Conger Sterling, TX Cryogenic Operated Area Total North Texas System Chico (4) Wise, TX Cryogenic Operated Shackelford Shackelford, TX Cryogenic Operated Area Total Badlands (5) Little Missouri (6) McKenzie, ND n/a n/a Refrigeration Operated Segment System Total Pucket/West Seminole includes throughput other than plant inlet, primarily from compressor stations. These plants are part of our Versado joint venture, of which we own 63%; capacity and volumes represent 100% of ownership interest. An additional 30 MMcf/d will be commissioned in the first quarter of 2013. The Chico plant has fractionation capacity of approximately 15 MBbl/d. Also includes the Johnsons Corner Terminal at 40,000 barrels of crude storage capacity and the Alexander Terminal at 30,000 barrels of crude storage capacity. Acquired December 31, 2012. Coastal Gathering and Processing Segment Our Coastal Gathering and Processing segment assets are located in the onshore region of the Louisiana Gulf Coast and the Gulf of Mexico. With the strategic location of our assets in Louisiana, we have access to the Henry Hub, the largest natural gas hub in the U.S., and to a substantial NGL distribution system with access to markets throughout Louisiana and the southeast U.S. The Coastal Gathering and Processing segment’s assets consist of the Coastal Straddles and LOU, each as described below. For the year ended 2012, we processed an average of approximately 1,416.4 MMcf/d of plant natural gas inlet and produced an average of approximately 46.1 MBbl/d of NGLs. Coastal Straddles Coastal Straddles consists of three wholly owned and operated gas processing plants and seven partially owned plants, some of which are operated by us, two of which were shut down in 2012 (Calumet in January and Yscloskey in September). The plants, having an aggregated processing capacity of approximately 4,730 MMcf/d, are generally situated on mainline natural gas pipelines near the coastline and process volumes of natural gas collected from multiple offshore gathering systems and pipelines throughout the Gulf of Mexico. Coastal Straddles also has ownership in three offshore gathering systems that are operated by us. The Pelican and Seahawk gathering systems have a combined length of approximately 175 miles and a combined capacity of approximately 230 MMcf per day. These systems gather natural gas from the shallow waters of central Gulf of Mexico and supply a portion of the natural gas delivered to the Barracuda and Lowry processing facilities. Additionally, through our 77% ownership interest in VESCO, we operate the Venice Gathering System (“VGS”), an offshore gathering system. VGS is approximately 150 miles in length and has a nominal capacity of 320 MMcf per day. VGS gathers natural gas from the shallow waters of the eastern Gulf of Mexico and supplies a portion of the natural gas to the Venice gas plant. 14 Table of Contents Coastal Straddles process natural gas produced from shallow water central and western Gulf of Mexico natural gas wells and from deep shelf and deepwater Gulf of Mexico production via connections to third-party pipelines or through pipelines owned by us. Coastal Straddles has access to markets across the U.S. through the interstate natural gas pipelines to which they are interconnected. The industry continues to rationalize gas processing capacity along the Gulf Coast by moving gas from older, less efficient plants to higher efficiency cryogenic plants such as our VESCO plant. LOU LOU consists of approximately 896 miles of gathering system pipelines, covering approximately 3,800 square miles in Southwest Louisiana. The gathering system is connected to numerous producing wells and/or central delivery points in the area between Lafayette and Lake Charles, Louisiana. The gathering system is a high-pressure gathering system that delivers natural gas for processing to either the Acadia or Gillis plants via three main trunk lines. The processing facilities include the Gillis and Acadia processing plants, both of which are cryogenic plants. The Big Lake plant, also cryogenic, is located near the LOU gathering system. These processing plants have an aggregate processing capacity of approximately 460 MMcf/d. In addition, the Gillis plant has integrated fractionation with operating capacity of approximately 13 MBbl/d. The following table lists the Coastal Gathering and Processing segment’s natural gas processing plants and related volumes for the year ended December 31, 2012: Facility % Owned Location Gross Processing Capacity (MMcf/d) Gross Plant Natural Gas Inlet Throughput Volume (MMcf/d) Gross NGL Production (MBbl/d) Process Type (7) Operated or Non- operated Coastal Straddles (1) Barracuda Cameron, LA Cryo Operated Stingray Cameron, LA RA Operated Lowry Cameron, LA Cryo Operated Calumet (2) St. Mary, LA - RA Non-operated Yscloskey (3)(4) St. Bernard, LA - RA Operated Bluewater Acadia, LA * * Cryo Non-operated Terrebonne (4) Terrebonne, LA RA Non-operated Toca (4) St. Bernard, LA Cryo/RA Non-operated Sea Robin Vermillion, LA Cryo Non-operated VESCO Plaquemines, LA Cryo Operated Other (5) Area Total LOU Gillis (6) Calcasieu, LA Cryo Operated Acadia Acadia, LA 80 Cryo Operated Big Lake Calcasieu, LA Cryo Operated Area Total Consolidated System Total * Not available. Coastal Straddles also includes three offshore gathering systems which have a combined length of approximately 300 miles. Plant shut down in January 2012. Plant shut down in September 2012. Our ownership is adjustable and subject to annual redetermination based on our proportionate share of owners production. Other includes Sabine Pass and Neptune volumes processed at plants not owned by us. The Gillis plant has fractionation capacity of approximately 13 MBbl/d. Cryo – Cryogenic Processing; RA – Refrigerated Absorption Processing. Logistics and Marketing Division Our Logistics and Marketing Division is also referred to as the Downstream Business. It includes the activities necessary to convert mixed NGLs into NGL products and provide certain value added services such as the fractionation, storage, terminaling, transportation, distribution and marketing of NGLs and NGL products; and storing and terminaling refined petroleum products and crude oil, as well as certain natural gas supply and marketing activities in support of our other businesses. These products are delivered to end-users through pipelines, barges, trucks and rail cars. End-users of NGL products include petrochemical and refining companies and propane markets for heating, cooking or crop drying applications. 15 Table of Contents Logistics Assets Segment This segment uses its platform of integrated assets to receive, fractionate, store, treat, transport and deliver NGLs typically under fee-based arrangements. For NGLs to be used by refineries, petrochemical manufacturers, propane distributors and other industrial end-users, they must be fractionated into their component products and delivered to various points throughout the U.S. Our logistics assets are generally connected to, and supplied in part by, our gathering and processing assets and are primarily located at Mont Belvieu and Galena Park near Houston, Texas and in Lake Charles, Louisiana, except for the Badlands North Dakota crude oil midstream assets which are included in the Field Gathering and Processing segment. This segment also contains refined petroleum product and crude oil storage and terminaling. Fractionation After being extracted in the field, Mixed NGLs, sometimes referred to as “Y-grade” or “raw NGL mix,” are typically transported to a centralized facility for fractionation where the mixed NGLs are separated into discrete NGL products: ethane, ethane-propane mix, propane, normal butane, iso-butane and natural gasoline. Mixed NGLs delivered from our Field and Coastal Gathering and Processing segments represent the largest single source of volumes processed by our NGL fractionators. Our fractionation assets include ownership interests in three stand-alone fractionation facilities that are located on the Gulf Coast, two of which we operate, one at Mont Belvieu, Texas and the other at Lake Charles, Louisiana. We have an equity investment in the third fractionator, GCF, also located at Mont Belvieu. We are subject to a consent decree with the Federal Trade Commission, issued December 12, 1996, that, among other things, prevents us from participating in commercial decisions regarding rates paid by third parties for fractionation services at GCF. This restriction on our activity at GCF will terminate on December 12, 2016, twenty years after the date the consent order was issued. In addition to the three stand-alone facilities in the Logistics Assets segment, see the description of fractionation assets in the North Texas System and LOU in our Gathering and Processing division. The majority of our NGL fractionation business is under fee-based arrangements. These fees are subject to adjustment for changes in certain fractionation expenses, including energy costs. The operating results of our NGL fractionation business are dependent upon the volume of mixed NGLs fractionated and the level of fractionation fees charged. We believe that sufficient volumes of mixed NGLs will be available for fractionation in commercially viable quantities for the foreseeable future due to increases in NGL production expected from shale plays and other shale-technology-driven resource plays in areas of the U.S. that include North Texas, South Texas, Permian Basin, Oklahoma and the Rockies and certain other basins accessed by pipelines to Mont Belvieu, as well as from conventional production of NGLs in areas such as the Permian Basin, Mid-Continent, East Texas, South Louisiana and shelf and deepwater Gulf of Mexico. Hydrocarbon dew point specifications implemented by individual natural gas pipelines and the policy statement enacted by the Federal Energy Regulatory Commission (“FERC”) should result in volumes of mixed NGLs being available for fractionation because natural gas requires processing or conditioning to meet pipeline quality specifications. These requirements establish a base volume of mixed NGLs during periods when it might be otherwise uneconomical to process certain sources of natural gas. Furthermore, significant volumes of mixed NGLs are contractually committed to our NGL fractionation facilities. Although competition for NGL fractionation services is primarily based on the fractionation fee, the ability of an NGL fractionator to obtain mixed NGLs and distribute NGL products is also an important competitive factor. This ability is a function of the existence of storage infrastructure and supply and market connectivity necessary to conduct such operations. We believe that the location, scope and capability of our logistics assets, including our transportation and distribution systems, give us access to both substantial sources of mixed NGLs and a large number of end-use markets. We also have a natural gasoline hydrotreater at Mont Belvieu, Texas that removes sulfur from natural gasoline, allowing customers to meet new, more stringent environmental standards. The facility has a capacity of 30 MBbl/d and is supported by fee-based contracts with Marathon Petroleum Company LLC (“Marathon”) and Koch Supply and Trading LP that have certain guaranteed volume commitments or provisions for deficiency payments. 16 Table of Contents Modifications have been made to this process to also provide for benzene treating for Marathon’s account. This new process commenced operations in January 2012, which effectively reset Marathon’s term for five years beginning February 1, 2012. Similar to the hydrotreater, the benzene saturation process is supported by fee-based contracts that have certain guaranteed volume commitments or provisions for deficiency payments. The following table details the Logistics Assets segment’s fractionation and treating facilities: Facility % Owned Maximum Gross Capacity (MBbl/d) Gross Throughput for 2012 (MBbl/d) Operated Fractionation Facilities: Lake Charles Fractionator (Lake Charles, LA) Cedar Bayou Fractionator (Mont Belvieu, TX) Targa LSNG Hydrotreater (Mont Belvieu, TX) Non-operated Fractionation Facilities: Gulf Coast Fractionator (Mont Belvieu, TX) Storage, Terminaling and Petroleum Logistics In general, our storage assets provide warehousing of mixed NGLs, NGL products and petrochemical products in underground wells, which allows for the injection and withdrawal of such products at various times in order to meet supply and demand cycles. Similarly, our terminaling operations provide the inbound/outbound logistics and warehousing of mixed NGLs, NGL products and petrochemical products in above-ground storage tanks. Our underground storage and terminaling facilities serve single markets, such as propane, as well as multiple products and markets. For example, the Mont Belvieu and Galena Park facilities have extensive pipeline connections for mixed NGL supply and delivery of component NGLs. In addition, some of these facilities are connected to marine, rail and truck loading and unloading facilities that provide services and products to our customers. We provide long and short term storage and terminaling services and throughput capability to third-party customers for a fee. Our Petroleum Logistics business consists of storage and terminaling facilities in Texas (the Channelview and the Patriot Terminals), Maryland (the Baltimore Terminal) and Washington (the Sound Terminal). These facilities primarily serve the refined petroleum products and crude oil markets, but potentially may also include LPG and biofuels. Across the Logistics Assets segment, we own or operate a total of 39 storage wells at our facilities with a net storage capacity of approximately 64 MMBbl, the usage of which may be limited by brine handling capacity, which is utilized to displace NGLs from storage. We operate our storage and terminaling facilities based on the needs and requirements of our customers. We usually experience an increase in demand for storage and terminaling of mixed NGLs during the summer months when gas plants typically reach peak NGL production, refineries have excess NGL products and LPG imports are often highest. Demand for storage and terminaling at our propane facilities typically peaks during fall, winter and early spring. We have experienced significant demand growth for NGL (primarily propane) exports, and expect that trend to continue with our announced international grade propane exports project. Our fractionation, storage and terminaling business is supported by approximately 940 miles of company-owned pipelines to transport mixed NGLs and specification products. The following table details the Logistics Assets NGL storage facilities at December 31, 2012: Facility % Owned County/Parish, State Number of Permitted Wells Gross Storage Capacity (MMBbl) Hackberry Storage (Lake Charles) Cameron, LA 12 Mont Belvieu Storage Chambers, TX 20 Easton Storage Evangeline, LA 1 1. Five of twelve owned wells leased to CITGO under long-term leases. 2. We own 20 wells and operate 6 wells owned by Chevron Phillips Chemical Company LLC (“CPC”). 17 Table of Contents The following table details the Logistics Assets Terminal Facilities for the year ended December 31, 2012: Facility % Owned County/Parish, State Description Throughput for 2012 (Million gallons) Usable Storage Capacity (MMBbl) Galena Park Terminal (1) Harris, TX NGL import/export terminal Mont Belvieu Terminal Chambers, TX Transport and storage terminal Hackberry Terminal Cameron, LA Storage terminal Channelview Terminal Harris, TX Transport and storage terminal Baltimore Terminal Baltimore, MD Transport and storage terminal - Sound Terminal Pierce, WA Transport and storage terminal Patriot Terminal Harris, TX Dock and land for expansion (2 ) - Volumes reflect total import and export across the dock/terminal. Not in service. Marketing and Distribution Segment The Marketing and Distribution segment transports, distributes and markets NGLs via terminals and transportation assets across the U.S. We own or commercially manage terminal facilities in a number of states, including Texas, Louisiana, Arizona, Nevada, California, Florida, Alabama, Mississippi, Tennessee, Kentucky, New Jersey and Washington. The geographic diversity of our assets provide direct access to many NGL customers as well as markets via trucks, barges, rail cars and open-access regulated NGL pipelines owned by third parties. The Marketing and Distribution segment consists of (i) NGL Distribution and Marketing, (ii) Wholesale Marketing, (iii) Refinery Services, (iv) Commercial Transportation, (v) Natural Gas Marketing and (vi) Terminal Facilities, each as described below. NGL Distribution and Marketing We market our own NGL production and also purchase component NGL products from other NGL producers and marketers for resale. During the year ended December 31, 2012, our distribution and marketing services business sold an average of approximately 289.8 MBbl/d of NGLs. We generally purchase mixed NGLs at a monthly pricing index less applicable fractionation, transportation and marketing fees and resell these products to petrochemical manufacturers, refineries and other marketing and retail companies. This is primarily a physical settlement business in which we earn margins from purchasing and selling NGL products from customers under contract. We also earn margins by purchasing and reselling NGL products in the spot and forward physical markets. To effectively serve our Distribution and Marketing customers, we contract for and use many of the assets included in our Logistics Assets segment. We also market natural gas available to us from our Gathering and Processing segments, and purchase and resell natural gas in selected United States markets. Wholesale Marketing Our wholesale propane marketing operations primarily sell propane and related logistics services to major multi-state retailers, independent retailers and other end-users. Our propane supply primarily originates from both our refinery/gas supply contracts and our other owned or managed logistics and marketing assets. We generally sell propane at a fixed or posted price at the time of delivery and, in some circumstances, we earn margin on a netback basis. The wholesale propane marketing business is significantly impacted by weather-driven demand, particularly in the winter, which can impact the price of propane in the markets we serve and impact the ability to deliver propane to satisfy peak demand. Refinery Services In our refinery services business, we typically provide NGL balancing services via contractual arrangements with refiners to purchase and/or market propane and to supply butanes. We use our commercial transportation assets (discussed below) and contract for and use the storage, transportation and distribution assets included in our Logistics Assets segment to assist refinery customers in managing their NGL product demand and production schedules. This includes both feedstocks consumed in refinery processes and the excess NGLs produced by those same refining processes. Under typical netback purchase contracts, we generally retain a portion of the resale price of NGL sales or receive a fixed minimum fee per gallon on products sold. Under netback sales contracts, fees are earned for locating and supplying NGL feedstocks to the refineries based on a percentage of the cost to obtain such supply or a minimum fee per gallon. Key factors impacting the results of our refinery services business include production volumes, prices of propane and butanes, as well as our ability to perform receipt, delivery and transportation services in order to meet refinery demand. 18 Table of Contents Commercial Transportation Our NGL transportation and distribution infrastructure includes a wide range of assets supporting both third-party customers and the delivery requirements of our marketing and asset management business. We provide fee-based transportation services to refineries and petrochemical companies throughout the Gulf Coast area. Our assets are also deployed to serve our wholesale distribution terminals, fractionation facilities, underground storage facilities and pipeline injection terminals. These distribution assets provide a variety of ways to transport products to and from our customers. Our transportation assets, as of December 31, 2012, include: · approximately 555 railcars that we lease and manage; · approximately 82 owned and leased transport tractors and approximately 104 company owned tank trailers;and · 20 company-owned pressurized NGL barges. Natural Gas Marketing We also market natural gas available to us from the Gathering and Processing segments, and purchase and resell natural gas in selected United States markets. The following table details the Marketing and Distribution segment’s Terminal Facilities: Facility % Owned County/Parish, State Description Throughput for 2012 (Million gallons) (1) Usable Storage Capacity (Million gallons) Calvert City Terminal Marshall, KY Propane terminal Greenville Terminal Washington, MS Marine propane terminal Port Everglades Terminal Broward, FL Marine propane terminal Tyler Terminal Smith, TX Propane terminal Abilene Transport (2) Taylor, TX Raw NGL transport terminal Less than 0.1 Bridgeport Transport (2) Jack, TX Raw NGL transport terminal Gladewater Transport (2) Gregg, TX Raw NGL transport terminal Chattanooga Terminal Hamilton, TN Propane terminal Sparta Terminal Sparta, NJ Propane terminal Hattiesburg Terminal (3) 50 Forrest, MS Propane terminal Winona Terminal Flagstaff, AZ Propane terminal Sound Terminal (4) Pierce, WA Propane terminal Throughputs include volumes related to exchange agreements and third-party storage agreements. Volumes reflect total transport and injection volumes. Throughput volume is based on total facility capacity. Operated by Logistics Assets segment. 19 Table of Contents Operational Risks and Insurance We are subject to all risks inherent in the midstream natural gas, crude oil and petroleum logistics businesses. These risks include, but are not limited to, explosions, fires, mechanical failure, terrorist attacks, product spillage, weather, nature and inadequate maintenance of rights-of-way and could result in damage to or destruction of operating assets and other property, or could result in personal injury, loss of life or polluting the environment, as well as curtailment or suspension of operations at the affected facility. Targa maintains, on behalf of us and our subsidiaries, general public liability, property, boiler and machinery and business interruption insurance in amounts that we consider to be appropriate for such risks. Such insurance is subject to deductibles that we consider reasonable and not excessive given the current insurance market environment. The costs associated with this insurance coverage increased significantly following Hurricanes Katrina and Rita in 2005 and then again following Hurricanes Gustav and Ike and as a result of volatile conditions in the financial markets in 2008. Insurance premiums, deductibles and co-insurance requirements increased substantially, and terms were generally less favorable than terms that were obtained prior to these events. The occurrence of a significant loss that is not fully insured or indemnified against, or the failure of a party to meet its indemnification obligations, could materially and adversely affect our operations and financial condition. While we currently maintain levels and types of insurance that we believe to be prudent under current insurance industry market conditions, our inability to secure these levels and types of insurance in the future could negatively impact our business operations and financial stability, particularly if an uninsured loss were to occur. No assurance can be given that we will be able to maintain these levels of insurance in the future at rates considered commercially reasonable, particularly named windstorm coverage and contingent business interruption coverage for our onshore operations. Significant Customer The following table lists the percentage of our consolidated sales with our significant customer: % of consolidated revenues Chevron Phillips Chemical Company LLC 10
